Dismissed and Memorandum Opinion filed October 30, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00619-CV

                         CLAUDE KITTLES, Appellant
                                         V.

                        VINTAGE PARK, L.P., Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1049055

               MEMORANDUM                         OPINION
      According to information provided to this court, this is an appeal from a
judgment signed July 24, 2014, dismissing the underlying appeal from justice
court. The clerk’s record has not been filed. On October 3, 2014, the Harris County
Clerk’s office notified this court that appellant has not paid for preparation of the
record. In addition, our records show that appellant has not paid the $195.00
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent); see also Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). On August 13, 2014,
this court notified appellant that the filing fee was past due and the appeal was
subject to dismissal unless appellant paid the fee by August 25, 2014. No response
was filed.

      On October 6, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record or filed any other response to the
court’s notice.

      Accordingly, the appeal is ordered dismissed.


                                      PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                         2